IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                   December 5, 2007 Session

     FEDERAL EXPRESS v. THE AMERICAN BICYCLE GROUP, LLC

                       Appeal from the Chancery Court for Knox County
                        No. 167644-3   Michael W. Moyers, Chancellor



               No. E2007-01483-COA-R9-CV - FILED FEBRUARY 19, 2008



CHARLES D. SUSANO , JR., J., concurring.

         I concur in the majority opinion. I write separately to express my personal belief that the
General Assembly should consider whether the result in this case – litigation in a county totally
unrelated to the subject matter of the litigation and essentially unrelated to the defendant – indicates
that the public policy, as expressed in the applicable statutory provisions, should be changed to avoid
such a result. It occurs to me that the better policy is to exclude from the list of permissible venues
in transitory actions, a county whose only connection to (1) the subject matter of the litigation and
(2) the defendant, is the existence in the county of a defendant’s corporate-for-general hire registered
agent for service of process, i.e., CT Corporation or similar entities.


                                                       _______________________________
                                                       CHARLES D. SUSANO, JR., JUDGE